DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 17 February 2021 has been entered.
Claims 22, 32, 33 and 48 are cancelled.  Claims 50-55 are new.  Claims 20, 21, 23-29, 34, 35, 40-47 and 49-55 are pending examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 21, 23-29, 34, 35, 40-47, 49 and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As amended claim 20 requires “subjecting the casein concentrate as the microfiltration retentate to a thermal treatment at a temperature in the range of about 72ºC to about 95ºC for about 30 sec to about 600 sec to provide a thermally treated casein concentrate exhibiting a fully inactivated plasmin activity.  
While there is support to claim the retentate would exhibit a fully inactivated plasmin activity when heated at 95ºC for 5 minutes, there is no support to claim that all thermal treatment at a temperature in the range of about 72ºC to about 95ºC for about 30 sec to about 600 sec would fully inactivate plasmin activity.
As amended claim 21 is directed to “A method for producing a milk-based product with a fully inactivated plasmin activity, comprising the steps of  . . . subjecting the casein concentrate as the microfiltration retentate to a thermal treatment at a temperature in the range of about 72ºC to about 95ºC for about 30 sec to about 600 sec to provide a thermally treated casein concentrate…the thermally treated casein concentrate exhibit a fully inactivated plasmin activity.”  
fully inactivate plasmin activity.

Claims 21, 34, 35, 40-47 and 49-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As amended claim 21 and new claims 51 and 55 recite the limitation "the whey protein concentrate, lactose, milk minerals and water”.  There is insufficient antecedent basis for the terms “the lactose”, “the milk minerals” and “the water” in the claim.
Regarding claim 49, the recitation “wherein a protein content of the milk-based product is from about 0.9% to about 20%” renders the claim indefinite because it is not clear on what basis the protein content is measured.  For example is the protein content based on weight of the milk product or dry weight?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20, 24, 25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Aaltonen et al. (“Effect of microfiltration of milk on plasmin activity” – International Dairy Journal, 21, 2001, pp. 193-197).
Regarding claims 20, 27 and 28,, Aaltonen et al. disclose a method of inactivating plasmin activity in a milk-based product or to produce a milk-based product with a reduced plasmin activity, the method comprising the steps of: (a) obtaining standardized and pasteurized milk; (b) concentrating the standardized and pasteurized milk using microfiltration to obtain a milk permeate and retentate; (c) diafiltering the retentate to obtain a concentrated casein material 
Aaltonen et al. disclose the microfiltration retentate (milk after concentration step) comprises about 12% by weight total protein and about 11.8% by weight whey protein based on the total protein content (see Table 1 and 2 wherein Retention =CR/CM).
Aaltonen et al. disclose that whey protein is not retained in the process (i.e. separated from the casein and would be considered a concentrate -Abstract, p. 196/Table 2).  
Aaltonen et al. disclose that the plasmin activity is reduced in the concentrated casein material after pasteurization (p. 196/Table 4).  
While Aaltonen et al. disclose pasteurizing the concentrated casein material at 95ºC for 15 seconds, and that plasmin activity is reduced in the concentrated casein material after pasteurization, the reference is silent with respect to a time of 30 sec to 600 sec and wherein the plasmin activity is fully inactivated. 
Given Aaltonen et al. disclose that pasteurization of the concentrated casein material results in decreased plasmin activity, the person of ordinary skill in the art would have been motivated to adjust, in routine processing, the temperature and time protocol for the pasteurization step to obtain a desired level of inactivation while maintaining the nutritional and sensory properties of the concentrated casein material.
claim 24, Aaltonen et al. disclose all of the claim limitations as set forth above.  Aaltonen et al. disclose that the microfiltration is performed at a temperature of 50ºC (p. 194/2. Materials and methods/2.2Microfiltration and heat treatment).
Regarding claim 25, Aaltonen et al. disclose all of the claim limitations as set forth above.  Aaltonen et al. disclose that the microfiltration is performed at a pressure of 80 kPa (i.e. 0.8 bar) over the membrane (p. 194/2. Materials and methods/2.2Microfiltration and heat treatment).
Regarding claim 29, Aaltonen et al. disclose all of the claim limitations as set forth above.  Aaltonen et al. disclose a concentrated casein material having a ratio of lactose (i.e. milk origin carbohydrate) to casein of about 0.8 (p. 194/Table 1).

Claims 20, 21, 23, 24, 27, 28, 35, 40, 41, 44-47 and 49-55 are rejected under 35 U.S.C. 103 as being unpatentable over Lindquist (WO 97/49295) in view of van Asselt et al. (“Extreme high-temperature treatment of milk with respect to plasmin inactivation”, International Dairy Journal, 18, 2008, pp. 531-538).
Regarding claims 20, 21, 23, 24, 27, 28, 35, 40, 44, 45, 49-52, 54 and 55, Lindquist disclose a method of producing an aseptic consumer milk comprising the steps of: (a) obtaining milk; (b) processing the milk through a microfilter with a membrane having a pore size of 0.05 to 0.2 um to obtain a permeate (the permeate contains the major fraction of the whey proteins – whey protein concentrate) and a retentate (the retentate contains fat and the major fraction of casein – casein concentrate); (c) sterilizing the retentate by heating to a temperature between 120º and 165ºC; and (d) combining and homogenizing the permeate and heated retentate parts to 
Given Lindquist disclose a permeate resulting from the microfiltration of milk, similar to the claimed method, it necessarily follows he permeate would comprise lactose, milk minerals and water. 
Given Lindquist disclose a process of microfiltering milk using a membrane substantially similar to the claimed methods and since Lindquist disclose obtaining a retentate with the major fraction of casein, intrinsically the rententate would comprise at least 9.4 wt% protein and a whey protein content of less than 20 wt% of the total protein content.  Moreover, given Lindquist disclose combining retentate and permeate from microfiltering milk similar to the method presently claimed intrinsically the resulting consumer milk would comprise a protein content in the claimed range of 0.9% to about 20%.
While Lindquist disclose sterilizing the retentate by heating to a temperature of between 120º and 165ºC, the reference is silent to temperature in the range of about 72ºC to about 95ºC.
van Asselt et al. teach a process of thermally treating milk products wherein the milk products are fresh tasting and enzymatically stable (i.e. plasmin inactivated) (p. 531-531/Introduction).  van Asselt et al. teach that the heat load for currently applied UHT-treatments of milk can be reduced (p. 537/4. Conclusions).  Specifically van Asselt et al. disclose a heat treatment of 80ºC for 300 s does not influence the taste in a negative way and is sufficient to decrease the amount of active plasmin to 1% of the initial level in the milk product (p. 534/3.1 Standard kinetics of plasmin inactivation).
Lindquist and van Asselt et al. are combinable because they are concerned with the same field of endeavor, processing, including heat treatment, of milk products.  It would have been 
Given Lindquist disclose aseptically packaging the consumer milk product, the person of ordinary skill in the art would have known how to select an appropriate aseptic process, including UHT, pasteurization, thermisation or heat treatment to arrive at the present invention.  The skilled artisan would have adjust the temperature and times associated with a given aseptic processing method to obtain a product with the desired plasmin inactivation while maintaining the nutritive and sensory properties of the product.   
Regarding claims 24 and 41, modified Lindquist disclose all of the claim limitations as set forth above.  While Lindquist is silent with respect the microfiltration temperature, Lindquist disclose that the whey proteins in the milk are never heated in the process (i.e. as in the milk and in the permeate).  In fact, Lindquist disclose that, prior to processing, the milk is stored at 0ºC and is cold separated at a temperature of 10ºC (i.e. separating off of cream and standardization) (page 3/L29-35).  Therefore, it is clear Lindquist disclose a microfiltration process wherein the whey proteins are never heated, which would include temperatures below and at ambient temperature i.e. ≤ 20ºC.
Regarding claims 46 and 47, modified Lindquist disclose all of the claim limitations as set forth above.  Given Lindquist disclose a method of preparing a consumer milk product substantially similar to that presently claimed, intrinsically the microfiltration retentate would exhibit a ratio of milk origin carbohydrate to casein of at most about 1 and would make up at least about 50 wt% based on the total protein content of the consumer milk product.
claim 53, modified Lindquist disclose all of the claim limitations as set forth above.  Lindquist also disclose that the milk is supplied as whole milk or standardized milk (i.e. including skim milk – page 2/L10-20).

Claims 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Lindquist (WO 97/49295) in view of van Asselt et al. (“Extreme high-temperature treatment of milk with respect to plasmin inactivation”, International Dairy Journal, 18, 2008, pp. 531-538) as applied to claim 21, and further in view of Koren et al. (EP 2 152, 087).
Regarding claims 42 and 43, modified Lindquist disclose all of the claim limitations as set forth above.  While Lindquist disclose a step of microfiltering milk using a membrane having a pore size of 0.05 to 0.2 um to obtain a permeate (the permeate contains the major fraction of the whey proteins – whey protein concentrate) and a retentate (the retentate contains fat and the major fraction of casein – casein concentrate), the reference is silent with respect to temperature and pressure.
Koren et al. teach a process of producing a low-lactose, low-calorie milk products ([0001]) comprising the steps including obtaining fresh raw cow’s milk and microfiltering the milk in a system equipped with a spirally wound membrane having an average pore size of about 100-500 nm (i.e. about 0.1 to 0.5 µm – about 0.1 µm encompasses a value of about 0.08 µm) to obtain a retentate (i.e. casein concentrate) and a permeate (i.e. rich in whey protein).  In addition, Koren et al. disclose that the microfiltration process is carried out at 10ºC and an average transmembrane pressure of 1.5 bar ([0049]/Example 1).

While Koren et al. teach an average transmembrane pressure of 1.5 bar, the reference does not explicitly disclose a pressure of less than 1.5 bar. 
It is apparent, however, that the instantly claimed thermal processing time that taught by Aaltonen et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
	In light of the case law cited above and given that there is only a “slight” difference between transmembrane pressure taught by Koren et al. (i.e. 1.5 bar) and the amount disclosed in the present claims (i.e. less than 1.5 bar) and further given the fact that no criticality is disclosed in the present invention with respect to the membrane pressure, it therefore would have been obvious to one of ordinary skill in the art that the membrane pressure disclosed in the present claims is but an obvious variant of the pressure taught in Koren et al. and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Claims 20 and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Koren et al. (EP 2 152 087).
Regarding claims 20, 27 and 28, Koren et al. disclose a process of producing a low-lactose, low-calorie milk products ([0001]) comprising the steps of: (a) obtaining fresh raw cow’s milk; (b) microfiltering the milk in a system equipped with a spirally wound membrane having an average pore size of about 100-500 nm (i.e. about 0.1 to 0.5 µm – about 0.1 µm encompasses a value of about 0.08 µm) to obtain a retentate (i.e. casein concentrate) and a permeate (i.e. rich in whey protein); (c) diluting the retentate to about 2.5-4 wt% of protein with water; (d) adding salt, sweetener and dietary fiber to diluted retentate to produce a low-lactose, low-calorie milk product; (d) heat treating the low-lactose, low-calorie milk product at a temperature of 92ºC for 5 minutes; and (e) fermenting the heat treated low-lactose, low-calorie milk product with lactic acid bacteria to obtain a yogurt or fermented milk drink ([0032]-[0035], [0041]), [0049]/Example 1, [0052]/Example 4).
Koren et al. disclose that the retentate has a whey protein content of the retentate is no more than 10% (see wherein the ratio of casein to whey protein is increased from 85/15 to about 90/10 and higher – [0035]).
Given Koren et al. disclose a process substantially similar to that presently claimed, intrinsically the retentate and resulting fermented yogurt would have no plasmin activity.
Regarding claims 24-26, Koren et al. disclose all of the claim limitations as set forth above.  Koren et al. disclose that the microfiltration process is carried out at 10ºC and an average transmembrane pressure of 1.5 bar ([0049]/Example 1).
While Koren et al. disclose an average transmembrane pressure of 1.5 bar, the reference does not explicitly disclose a pressure of less than 1.5 bar. 
In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
	In light of the case law cited above and given that there is only a “slight” difference between transmembrane pressure disclosed by Koren et al. (i.e. 1.5 bar) and the amount disclosed in the present claims (i.e. less than 1.5 bar) and further given the fact that no criticality is disclosed in the present invention with respect to the membrane pressure, it therefore would have been obvious to one of ordinary skill in the art that the membrane pressure disclosed in the present claims is but an obvious variant of the pressure disclosed in Koren et al. and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Regarding claim 29, Koren et al. disclose all of the claim limitations as set forth above.  Koren et al. disclose that the microfiltered retentate has a lactose (i.e. milk origin carbohydrate) to casein ratio of about 0.5 (Table 1).
Response to Arguments
Applicants’ arguments filed 17 February 2021 have been fully considered but they are not persuasive. 


Aaltonen-
Applicants note claims 20 and 21 have been amended to require the thermally treated casein preparation exhibit “a fully inactivated plasmin activity.”  Applicants explain Aaltonen discloses “Pasteurization of whey protein-free retentate at 95ºC for 15 s did not significantly affect plasmin or plasminogen-derived activities.”  Applicants submit “Aaltonen’s Table 4 . . . teaches that plasmin activity is maintained regardless of whether measure before or after thermal treatment at 95ºC for 15 s.”  
Here, the data in Table 4 of Aaltonen et al. clearly shows a decrease in plasmin activity from before pasteurization to after pasteurization at a temperature of 95ºC for 15 s.  
Therefore, Applicants argue “[a] person having ordinary skill in the art would not have had a reasonable expectation, reason, or rationale, based on Aaltonen, that plasmin enzyme of the casein concentrate or the casein preparation could or could be fully inactivated by a thermal treatment of 72ºC to about 95ºC for about 30 sec to about 600 sec.”
See new grounds of rejection set forth above in view of Aaltonen et al.  Given Aaltonen et al. disclose that pasteurization of the concentrated casein material results in decreased plasmin activity, the person of ordinary skill in the art would have been motivated to adjust, in routine processing, the temperature and time protocol for the pasteurization step to obtain a desired level of inactivation while maintaining the nutritional and sensory properties of the concentrated casein material.
Lindquist in view of van Asselt-
Applicants submit “a person having ordinary skill in the art were to have applied a heat treatment of 80ºC for 300s of van Asselt to the method of Lindquist (despite Lindquist’s use of much high temperatures), the ordinary skilled artisan would not have expected that the plasmin 
Applicants note “Aaltonen, for instance, disclose that removal of whey proteins in milk by MF, i.e. microfiltration, results in increased plasmin activity.”  Therefore, Applicants argue “a person having ordinary skill in the art would know and understand that the simulated results reported in Figure 2 and in 3.1 of van Asselt relating to skim milk with a conventional casein to whey protein ratio do not and would not apply to a milk raw material with an increased casein to whey ratio exhibit and increased amount of plasmin activity.”
Note, Aaltonen et al. is not applied in the rejection under 35 U.S.C. 103 in view of Lindquist and van Asselt et al.   Indeed Aaltonen et al. disclose an increase in plasmin activity after concentration.  However, while Aaltonen et al. only show plasmin activity can be affected by thermal treatment (page 196/Table 4). 
Koren-
	Applicants submit “Koren fails to disclose, teach or suggest that the permeate obtained from microfiltration is used in the preparation of the recited methods.”
	See new grounds of rejection set forth above.  Koren et al. is not applied to the rejection of amended claim 21 or new claims 51 and 55, which all directed to a method for producing a milk-based product comprising a combination of a microfiltration retentate and permeate.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1796